DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/18/2021.

Election/Restriction
During a telephone conversation with Yong Chen on 10/16/2020 a provisional election was made without traverse to prosecute the species of  “-NH-NH-CO- C4H8-CO-NH-NH-“ as the linker/  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Response to Arguments/Remarks
All of Applicant’s arguments and the declarations of Pampee P. Young and Jeffrey Davidson filed 3/18/2021 have been fully considered.  The ODP rejection is withdrawn in view of the re-designation of the instant application as a DIV of 16/153753.
Applicant filed remarks simply refer to the findings of the filed declaration, therefore, the examiner will be referencing and addressing the filed declarations.
Regarding the Young declaration parts 8-9, it is noted that the Examiner is not pooling all Wnt pathway inhibitor into a single group.  Based on the teachings of the prior art, specifically Bastakoty, XAV939 and pyrvinium are shown to be functionally equivalent compounds as they are both taught by the prior art to be used for the same purpose (i.e. they both reduce fibrosis and promote regenerative cutaneous wound repair and significantly increased the rates of wound closure).  Regarding the statement that pyrvinium is shown to be toxic when administered in vivo, this is not persuasive in view of Lee who clearly teaches that pyrvinium is preferably meant to be topically applied or for mucosal administration and no evidence has been shown that this is toxic when applied directly to the wound as taught by Lee.  Furthermore, as evidenced by Bastakoty 2016, pyrvinium shows toxic side effects when administered systemically and also the benefit of topical or targeted drug delivery in tissues to counteract the issue of systemic toxicity (Pg. 141).
Regarding the Young declaration parts 10-12, The Examiner would like to note that the instant claims do not require the XAV939 to be solubilized in water, furthermore, the claims recite “comprising” language and do not exclude the presence of other solvents.  It is remarked that “due to the toxicity of DMSO, this system can not be used for clinical applications.”  However, this is not supported by factual evidence and the rejection is not based on using a system comprising mainly DMSO.
Regarding the Young declaration part 13, it is argued that the structure of the components is different, but no factual evidence is provided to support this.  The instant claims require GO-HA and recite comprising language thus the presence of AgNPs is not excluded. There is no evidence that the GO-HA-AgNPs on Ran when added the composition of Lee would not produce a composition suitable for wound treatment and it has not shown the claimed invention to be unexpectedly superior.  Regarding the difference in function and combination rationale, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding the art not teaching the use of HA as a solubilizer or carrier system, this is not persuasive as XAV939 is not required to be solubilized, furthermore, the prior art makes obvious a composition comprising HA, therefore, as a compounds and its properties are inseparable, the HA would be expected to solubilize some or all of the HA absent factual evidence to the contrary.
Regarding the Young declaration part 14, it is remarked that the XAV939 is carried by the GO-HA to form a stable nano-emulsion, this not persuasive as the declaration is discussing limitations that are not required by the instant claims. It is also noted that while Ran releases the AgNPs by degradation of the HA, there is no evidence that the use of the complex of Ran in the composition in Lee would result in a composition not able to be used for wound treatment.
Regarding the Young declaration part 15, it is stated “the claimed method has solved a long time need in this therapeutic area,” this is not persuasive as there is no showing that others of ordinary skill in 
Regarding the Davison declaration part 7, while XAV939 and pyrvinium have difference in bioavailability and mechanism of action, this does not take away from the fact that they are both taught by the prior art to be used for the same purpose (i.e. they both reduce fibrosis and promote regenerative cutaneous wound repair and significantly increased the rates of wound closure).  No evidence has been provided showing that the substitution proposed by the Examiner would not work to treat wounds and have not shown the claimed compounds to be unexpectedly superior.
 Regarding the Davison declaration part 8, which talks about  DMSO as a solvent, this is not persuasive for the reasons of record discussed above with respect to the Young declaration.
Regarding the Davison declaration part 9, it is remarked that the structure of the claims and Ran are different “where the XAV939 is more likely stacked with the GO…” however this is not supported by factual evidence.  Furthermore, there is no specific structure recited by the instant claims, the claims require Go-HA and XAV939 to be present, the prior art makes this obvious.  There is no evidence that Go-HA and XAV939 form a specific type of structure or complex that is not achievable with the GO-HA-AgNPs of Ran.  It is remarked that the function of Ran is to limit bacterial growth and not to provide a carrier system for wound dealing.  This is not persuasive, as it is prima facie obvious to include the GO-HA-AgNps of Ran in the formulation of Lee to provide the composition with excellent antibacterial properties. One of skill in the art would have a reasonable expectation of success as both Lee and Ran teaches method of treating wounds, Lee taches that combination therapies can be used and Lee teaches that one of the main purposes of the wound dressings discussed is to protect the wound from infection [0072]. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
Regarding the Davison declaration part 10, the rejection of record provides a specific motivation and reasons to combine the composition of Lee with the GO-HA-AgNPs of Ran. It is remarked that 
Regarding the Davison declaration part 11-14, it remarked that the invention provides a massive, unmet medical need.  As discussed above, this is not persuasive as there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  No evidence has been provided showing that the substitution proposed by the Examiner would not work to treat wounds and it has not been shown that the claimed compound results in a system that is unexpectedly superior.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-11, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0318262), Bastakoty (FASEB J. 2015 Dec; 29(12): 4881–4892), Ran (ACS Appl. Mater. Interfaces 2017, 9, 19717−19724) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9)).
Lee discloses a method of treating a wound in a subject comprising contacting the wound with a composition comprising pyrvinium (a Wnt inhibitor) or a salt or analog thereof.  The wound is a dermal wound, a burn, a chronic wound, a surgical site on the skin or external tissues, reading on instant claims 15-17 (Lee – claims 1-2 and [0090 and 0040]). Lee further teaches that the subject can be human or non-human, reading on instant claims 18-19 (Lee – claims 23-24). Lee teaches that the composition is delivered to the target in an effective amount which is those amounts effect to product beneficial results with respect to wound healing [0044-0066].
Lee teaches that the composition may be contacted with the wound in a wound dressing, in a gel, salve, topical spray, powder, etc. [0008]. Lee teaches that typical compositions comprise a pharmaceutically acceptable carrier such as water and this can be suitable mixed with a surfactant such as hydroxypropylcellulose (HPC), reading on instant claims 5-6 [0059 and 0062].  

Lee teaches that the pyrvinium can be used in amounts ranging from 0.5-500 mg/kg body weight and those of skill in the art would recognize that a variety of different dosage levels will be of use [0065].
However, Lee does not teach the use of XAV939.
Bastakoty teaches that therapeutic Wnt inhibition with topical application of small-molecule inhibitors can reduce fibrosis and promote regenerative cutaneous wound repair.  Bastakoty shows that topical application of XAV939 or pyrvinium resulted in significantly increased rates of wound closure (Abs).   
Bastakoty teaches XAV939 and pyrvinium to be art recognized equivalents as they are both taught to be Wnt antagonists which when used result in increased rates of wound closure, therefore, it would have been prima facie obvious to a skilled artisan to substitute pyrvinium in the formulation of Lee with XAV939 as its prima facie obvious to substitute one functionally equivalent compound for another.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding the claimed amounts of XAV939 used in the composition, as discussed above, a skilled artisan would have been motivated to use XAV939 in the amounts taught by Lee to be suitable for  pyrvinium.  While the art doesn’t teach the wt% of XAV939 in the composition, the art makes clear that amounts should be used which cause a beneficial effect to the wound healing, thus a skilled artisan would have been motivated to optimize the amounts used to obtain a desired wound healing effect.   Therefore,  is the Examiner position that because the art is clear that the dose range of XAV939 can be varied dependent on the subject’s body weight and wound healing effect, the difference in concentrations 
However, the above reference do not teach the composition to have a GO-HA conjugate.
Ran discloses a hyaluronic acid-templated Ag Nanoparticles/Graphene Oxide (GO-HA-AgNPs), reading on matrix component comprising a GO-HA conjugate, composites for synergistic therapy of bacterial infection.  Ran teaches that the GO-HA-AgNPs are prepared for in vivo experiments and show excellent antibacterial property in wound disinfection model (Abs).  Ran teaches the GO and the HA to be linked and teaches this to be performed by a) preparing HA-ADH (adipic acid dihydrazide) by dissolving HA in 2-(N-morpholino)ethanesulfonic acid (MES) buffer, adding dimethyl sulfoxide−deionized (DMSO−DI) water (1:1, 1 mL) containing EDC (192 mg) and NHS (232 mg) to this solution, the pH of the solution was adjusted to 6.0 and the solution was stirred overnight. To finish the reaction, the pH was adjusted to 7.0 with a 30-fold molar excess of ADH added. A spongy-like HA-ADH was obtained by freeze-drying.; b) HA-AgNps were prepared by mixing AgNo3 and HA-ADH and c) GO-HA-AgNPs were prepared by dispersing GO sheets in MES buffer and EDC and NHS were added and mixed, afterwards to HA-AgNPs were added to the systems and the reactant mixture was dialyzed.
While the prior art fails to specifically teach the GO-HA to be covalently linked via a linker, Wu discloses a method of the synthesis of GO-HA and teaches that the GO was dispersed in water and then EDC and NHS were introduced to activate the carboxylic acid groups of GO. This was then reacted with ADH and sodium hyaluronate to produce GO-HA covalently liked with the linker as elected.  Therefore, while the prior art is silent to GO-HA being covalently liked with the elected linker, the prior art teaches reacting GO with HA-ADH, thus a covalently linker as elected is expected to be present.
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Bastakoty above with those of Ran and include the GO-HA-AgNps of Ran in the formulation of Lee to provide the composition with excellent antibacterial properties. One of skill in the art would have a reasonable expectation of success as both Lee and Ran teaches method of treating wounds, Lee taches that combination therapies can be used and .

Claims 1, 5-8, 10-11, 12, 13, 14 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0318262), Bastakoty (FASEB J. 2015 Dec; 29(12): 4881–4892), Ran (ACS Appl. Mater. Interfaces 2017, 9, 19717−19724) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), as applied to claims 1, 5-8, 10-11, 13 and 15-19 above, and further in view of CN 105288695, machine translation provided.
As discussed above, Lee, Bastakoty, Ran and Wu make obvious the limitations of claims 1, 5-8, 10-11, 13 and 15-19, however, they do not teach the amounts in which the GO-HA-AgNPs are used in.
CN’695 discloses an adhesive bandage containing a 0.01-1.5 parts of GO, the bandage is used to treat wounds (Abs).  CN’695 discloses an embodiment comprising 1.74% GO (CN’695 – claim 3).
While CN’695 teaches the amounts of GO being used and not GO-HA-AgNPs, both GO and  GO-HA-AgNPs are taught to be used to treat wounds, thus it would have been within the purview of a skilled artisan to use 0.01-1.5 parts of GO-HA-AgNPs in the formulation of Lee, such as 1.74%, as its prima facie obvious to pursue to the known options with in the technical grasp of the skilled artisan to formulate a composition comprising a GO ingredient for wound treatment. One of skill in the art would have also been motivated to modify the amounts used to obtain a desired antibacterial effect, thus it is the Examiner position that because the art is clear that the amounts of GO-HA-AgNPs can be optimized, the difference in concentrations would not support patentability of the claimed invention unless there is evidence indicating said concentration is critical.
Regarding claim 12: While the art fails to teach the specific ratio between XAV939 and GO-HA as claimed, as discussed above, the art teaches XAV939 and the amounts of GO-HA to be optimizable variables, and optimizing these amount will in turn affects the ratio of XAV939 and GO-HA and the claimed ratio does not support patentability of the claimed invention unless there is evidence indicating said ratio is critical.

Claims 1, 2-4 5-8, 10-11, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0318262), Bastakoty (FASEB J. 2015 Dec; 29(12): 4881–4892), Ran (ACS Appl. Mater. Interfaces 2017, 9, 19717−19724) and Wu (C A R B O N 6 9 ( 2 0 1 4 ) 3 7 9 –3 8 9), as applied to claims 1, 5-8, 10-11, 13 and 15-19 above, and further in view of Scholz (US 2006/0051384).
As discussed above, Lee, Bastakoty, Ran and Wu make obvious the limitations of claims 1, 5-8, 10-11, 13 and 15-19, however, they do not teach the formulation to comprise PEG.
Scholz discloses antimicrobial compositions useful when topically applied to tissue (Abs) and these can be used in the local treatment of wound [0014].Scholz teaches that the inclusion of hydrophilic components, such as polyethylene glycols, can be helpful as they considerably enhance the antimicrobial activity of the compositions [0021]. Scholz also teaches that PEG having a molecular weight of 400-1000 (preferably a blend of PEG 400 with PEG 1450) can be used to enhance the viscosity of the composition [0181]. Scholz teaches that the thickener system can be used in amounts of less than 8%, less than 5%, less than 3% and as little as 0.5% [0185] and the hydrophilic component can be used in amounts ranging from 0.01 to at least 10% [0168].
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Bastakoty and Ran with those of Scholz and add a blend of 0.5-10% PEG-400 and PEG 1450 as Scholz teaches that these polymers help enhance the viscosity of the composition and this blend of PEG helps achieve a formulation which is soft and spreads easily to allow easy application over the wound and Scholz teaches that polyethylene glycols can be helpful as they considerable enhance the antimicrobial activity of the compositions.  One of skill in the art would have a reasonable expectation of success as both Scholz and Lee are directed to compositions for treating wounds and Lee mentioned that non-aqueous solvents such as PEG can be used.

Conclusion
	No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613